Citation Nr: 0720013	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  02-03 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an initial rating for osteoarthritis of the 
right great toe, status post cheilectomy, in excess of 10 
percent until September 13, 2005, and a 20 percent rating 
thereafter.  

2.	Entitlement to an increased rating for osteoarthritis of 
the left great toe, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to April 
1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in July 2005.  

The veteran requested a hearing before a Member of the Board 
in Washington, D.C.  In June 2007, he responded that he no 
longer wished to be present at such a hearing.  The Board 
will, therefore, proceed with appellate review.  


FINDINGS OF FACT

1.	Degenerative arthritis of the right great toe, status post 
cheilectomy, is manifested by significant pain and limitation 
of motion that has been productive of moderate severe 
disability since the effective date of service connection.  

2.	Osteoarthritis of the left great toe is manifested by pain 
with some limitation of motion and is productive of no more 
than moderate impairment.  


CONCLUSIONS OF LAW

1.	The criteria for a rating of 20 percent, but no more, for 
degenerative arthritis of the right great toe, status post 
cheilectomy, have been met for the entire appeal period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5003-
5284 (2006).  

2.	The criteria for a rating in excess of 10 percent for 
osteoarthritis of the left great toe have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5003-
5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2001, September 2002, and June 
2006, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was [were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 
2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In June 2006, the veteran was provided the necessary 
notifications.  

The veteran is claiming increased evaluations for his 
service-connected great toe disorders.  Service connection 
for arthritis of the left great toe was established by rating 
decision of the RO in 1981, with a noncompensable evaluation 
being assigned.  That rating was increased to the current 10 
percent level at the time of this current appeal.  Service 
connection for a right great toe disorder was granted 
effective in 1999.  It is noted that the veteran underwent a 
surgical procedure in April 1999 and that a 10 percent 
evaluation was initially assigned.  The veteran appealed this 
initial rating.  Effective in September 2005, the rating was 
increased to 20 percent.  The veteran has continued his 
appeal.  The propriety of the entire rating of the veteran's 
right great toe is before the board.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Review of the record shows that VA outpatient treatment 
records include a report of surgical procedure performed for 
fusion of the veteran's right great toe for arthritis of the 
metatarsophalangeal joint, with dorsal osteophytes.  

An examination was conducted by VA in June 2001.  At that 
time, the veteran's chief complaint was of painful feet.  He 
stated that his right foot had greater pain than the left.  
On examination, there was a scar noted on the right great toe 
that measured 4.5 cm. in length on the top of the toe.  The 
scar was flat and not hypertrophic.  There was mild color 
change noted on the scar, which showed mild redness.  There 
was no swelling on the bottom of either foot.  On the dorsal 
aspect of the left great toe, a bump of bone was noted.  
There were talar bunions noted on both feet on the fifth toes 
that were painful to palpation.  The first metatarsal 
phalangeal joints of each foot were painful to palpation.  
Muscle strength was +5/5, bilaterally on inversion, eversion, 
dorsiflexion, and plantar flexion.  Hallux on the right side 
was in a plantar flexed position.  There was pain on 
palpation and at the end of range of motion.  The hallux 
could be dorsiflexed to one degree and plantar flexed to 
approximately 10 degrees.  There was less pain on the left 
side.  When the veteran stood, the foot took on the 
appearance of a splay foot.  The veteran was unable to stand 
on his toes.  The veteran walked with a limp.  X-ray studies 
performed in June 2000 showed degenerative changes at the 
first metatarsophalangeal joint of the hallux bones 
bilaterally and also a mild hallux valgus deformity on the 
left side.  The diagnosis was bilateral osteoarthritis of the 
first metatarsal phalangeal joints.  

An examination was conducted by VA in September 2002.  At 
that time, it was noted that the veteran complained of knee 
pain in addition to the pain in his toes.  He used 
medication, which relieved the pain somewhat and used a cane 
when the pain became intolerable.  He stated that he had not 
worked because of his left toe pain.  Examination of the foot 
revealed that range of motion of the first left 
metatarsophalangeal joint was 35 degrees on flexion and 15 
degrees on extension.  The IP joint had 0 degrees of 
extension and 10 degrees of flexion.  Examination of the foot 
reveled no erythema or edema.  On palpation, the maximum 
point of tenderness in localized to the metatarsophalangeal 
joint.  There was increased pain and tenderness on range of 
motion.  Strength was limited due to pain.  The pertinent 
diagnosis was osteoarthritis of the first metatarsophalangeal 
joint with mild hallux valgus deformity.  The examiner stated 
that this problem had severely limited his ambulation to less 
than half a block before the pain became intolerable.  As a 
result, the veteran's ability was limited.  

An examination was conducted by VA in September 2005.  At 
that time, the veteran stated that he was having pain on the 
tops and bottoms of both feet.  The veteran had been 
diagnosed with a neuroma of the right foot and of bilateral 
capsulitis.  He stated that at time his pain was increased, 
especially while walking.  He described his pain on the pain 
scale as 4/10.  He stated that he worked as a fireman and 
wore work boots with his orthotics.  He stated that he tried 
to keep pain and pressure off his feet.  His shoes had no 
abnormal wear.  He denied any use of any type of cane, 
crutches, or braces.  He took pain medication, but had not 
increased his dosage recently.  On examination, calluses were 
noted, which were painful to palpation on direct pressure and 
also on pressure to the great toes.  On the right foot, the 
veteran had pain on plantar flexion and dorsiflexion of the 
toe near the end at the end range of motion.  Of the left 
foot, there was no pain on dorsiflexion or plantar flexion.  
There was pain on palpation to the left second callus.  There 
was a bunion deformity bilaterally with deviation, which 
caused crowding of the toes.  Muscle strength was 5+/5.  
There was only minimal pain on plantar flexion, with pressure 
to the calluses.  On gait cycle, the veteran had guarding, 
especially of the right foot, due to pain.  X-ray studies 
showed mild degenerative changes at the first 
metatarsophalangeal joint and at the second 
metatarsophalangeal joint.  The pertinent diagnoses were 
neuroma of the right foot, mild degenerative joint disease 
affecting the first metatarsophalangeal joint and the second 
metatarsophalangeal joint, and bilateral submetatarsal two 
calluses, secondary to the degenerative changes at the 
veteran's joint.  

A review of the veteran's medical records was conducted by a 
VA physician in April 2006.  At that time, it was noted that 
the first metatarsal phalangeal joint did not exhibit 
weakened movement, excess fatigability or incoordination.  
Pain in each great toe limited function during repeated 
walking, squatting and stooping.  This was particularly true 
on the right.  He stated that he tried to not stress the foot 
and so did not walk normally, changing the function of the 
foot to limit pain.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran's disabilities have been rated as residuals of a 
foot injury.  For moderate disability, a 10 percent 
evaluation is warranted; moderately severe disability 
warrants a 20 percent evaluation; severe disability warrants 
a 30 percent evaluation.  38 C.F.R. § 4.72a; Code 5284.  

The veteran has been service connected for the residuals of 
arthritis of each of his great toes.  He has been examined on 
three occasions since the surgery that was performed on his 
right foot.  His right toe demonstrates significant 
limitation of motion and pain that adversely affects his 
gait.  His left toe is manifested by pain, but the limitation 
of motion demonstrated on examination is less severe than 
that shown on the right.  Tender calluses were also 
demonstrated on the most recent examination, performed in 
September 2005.  Overall, his disability is now productive of 
moderate impairment on the left and moderately severe 
disability on the right.  While the tender callous formations 
were not shown in the record prior to the September 2005 
rating it is clear from the examination reports that the 
disability on the right side has always been more pronounced 
than that on the left side.  The disability shown in June 
2001 is not significantly less than that demonstrated in 2005 
such that the Board believes that the 20 percent evaluation, 
but no more, has been warranted for the entire appeal period.  
To this extent, the appeal is granted.  

Moderately severe disability of the left great toe and severe 
disability of the right great toe has not been shown in the 
medical records.  Therefore, ratings in excess of 20 percent 
on the right and 10 percent on the left are not warranted.  


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating for osteoarthritis of the 
right great toe, status post cheilectomy, of 20 percent 
rating, but no more is granted for the entire appeal period, 
subject to the law and regulations governing the award of 
monetary benefits.  

Entitlement to an increased rating for osteoarthritis of the 
left great toe, currently evaluated as 10 percent disabling, 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


